DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/154846 A1 with United States Patent Application Publication US 2019/0389096 (hereinafter “Shimizu”) being used as the English language equivalent translation.Regarding claim 1 	Shimizu teaches a composite material having a first layer, a second layer, and a third layer which is formed of a composite material (abstract), where the composite 40 comprises a (structural composite component) thickness and a planar region adjacent to and substantially surrounding an access opening 50, said access opening 50 extending through the third layer (composite component) 40, said planar region comprising a first thickness; an induced reinforcing region, said induced reinforcement region located a predetermined distance from the access opening 50, and said induced reinforcement region comprising an out-of-plane geometric perimeter 32A1 (illustrates the claimed perimeter in Figure 2), said out-of-plane geometric perimeter surrounding the access opening 50, said out-of-plane geometric perimeter comprising a second thickness (Annotated Figure 1, shown below, Figure 2, and paragraph [0024]).  	Shimizu also teaches the third layer 40 has a third sheet 42, where the third sheet 42 has a thickness larger than the second sheet 32 and has the same thickness as that of the first sheet 22 (paragraph [0034]), which corresponds to: (1) the third layer 40 having a constant thickness; and, as a result, (2) the claimed feature which requires the structural composite component thickness, the first thickness, and the second thickness being substantially equivalent to one another.
    PNG
    media_image1.png
    403
    767
    media_image1.png
    Greyscale
Regarding claim 2 	In addition, Shimizu illustrates the induced reinforcing region comprises a reinforcing segment that is out-of-plane as compared to the planar region (Annotated Figure 1, shown above).Regarding claims 3-8
 	Regarding the induced reinforcing region, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose the induced reinforcing region: (1) increases a buckling load of the component; (2) increases an out-of-plane stiffness of the component; (3) counteracts a buckling force sustained by the component during use; (4) increases a damage arrest capability of the component; (5) alters an in-plane strain Regarding claim 9 	In addition, Shimizu teaches the opening 50 is, for example, an opening for providing a window (external cover) of the aircraft (paragraph [0035]), which corresponds to the component being dimensioned to mate with an external cover, and wherein said external cover in combination with the component preserves an outer mold line.Regarding claim 10 	In addition, Shimizu teaches the third layer 40 is formed of a single third sheet 42, where the third sheet 42 is a prepreg that is cured (paragraphs [0043] and [0044]), which corresponds to the composite material comprises a predetermined number of cured prepregs.Regarding claim 11 	In addition, Shimizu teaches the composite material (which includes the third layer 40 (component)) is a member used for products such as aircrafts (structure) (paragraph [0024]).Regarding claim 12 	In addition, Shimizu teaches the third layer 40 is formed of a single third sheet 42, where the third sheet 42 is a prepreg that is cured (paragraphs [0043] and [0044], and Annotated Figure 1, shown above), which corresponds to the planar region and the induced reinforcing region comprise an equivalent number of cured prepregs.Regarding claim 13 	In addition, Shimizu teaches the composite material is a member used for products such as aircrafts (structure comprising at least one of: a manned aircraft or an unmanned aircraft) (paragraph [0024]).  It is noted that Shimizu does not explicitly teach the aircraft comprises at least one of: a manned aircraft, an unmanned aircraft, etc.  However, the aircraft mentioned by Shimizu must necessarily be either manned or unmanned as these two options encompass the entire range of possible aircrafts.
Response to Arguments
Applicant's arguments filed 21 February 2022 have been fully considered but they are not persuasive.  	The applicant argued the present disclosure clearly sets forth the desire to avoid introducing any composite material build up for the purpose of reinforcing a composite material, which is disclosed as being present in Shimizu.  However, this argument is not commensurate in scope with the claims.  There is no requirement in the language of the currently claimed structural composite component must only include a single layer or In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 	The applicant argued the thickness of the structural composite component remains substantially constant and substantially uniform over the entire structural composite component.  The examiner respectfully submits, as is noted in the rejection of record, the third layer (structural composite component) 40 disclosed by Shimizu is made of a third sheet 42, which corresponds to the third layer (structural composite component) 40 having a substantially constant and substantially uniform over the entire third sheet (structural composite component) 42.  See paragraph [0034] from Shimizu.  Therefore, the limitation highlighted by the applicant is considered to be met. 	The applicant argued an individual layer of composite material of the type that may be disclosed in Shimizu is not equivalent to, or in any way “corresponds” to the presently disclosed and claimed overall structural composite component.  However, this argument is not commensurate in scope with the language of the claims because there is nothing in the claims which would preclude a finding from the prior art where a structural composite component (which may be a layer, because a layer reads on the claimed component) includes a plurality of other materials. 	The applicant argued Shimizu’s composite material structures are disclosed as having a variation with its thickness over the area of the structure.  However, this argument is not commensurate in scope with the rejection of record.  The examiner relies upon the third layer 40 from Shimizu to meet the claimed structural composite component, which, as discussed above, is considered to have a substantially constant the third sheet 42, not the entirety of materials used in Shimizu’s composite material.   	The remaining arguments are directed to an obviousness rejection relying upon Shimizu.  However, this argument is not commensurate in scope with the rejection of record because the claims are currently anticipated by Shimizu, as detailed in the rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783